Citation Nr: 1448453	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-40 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a lower back disorder, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities.

3. Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before the Board at an August 2011 hearing, via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and regrets that further development, with ensuing delay, is necessary for the reasons discussed below.

The Veteran claims entitlement to service connection for a lower back disorder, a right knee disorder, and a left knee disorder all as directly related to an in-service incident in which an airplane's tire rolled onto the Veteran's right foot and he had to violently wrench his body to free his foot.  In the alternative, the Veteran has asserted entitlement to these same disorders as caused or aggravated by his service-connected right foot disability.  In February 2012, the Veteran was provided a VA examination in which the VA examiner addressed the Veteran's contentions.  Subsequent to this examination the Veteran's representative put forth a new contention that the Veteran's lower back disorder, right knee disorder, and left knee disorder all are caused or aggravated by the Veteran's service-connected posttraumatic stress disorder (PTSD).  October 2014 Written Brief Presentation.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, an addendum opinion must be provided to address whether the Veteran's lower back disorder, right knee disorder, and/or left knee disorder are caused or aggravated by the Veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the provider of the opinion contained in the February 2012 VA examination report, for an addendum opinion.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current lower back disorder is proximately due (caused by) to the Veteran's service-connected PTSD?
b. If the answer to (a) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current lower back disorder has been aggravated beyond its normal progression by the Veteran's service-connected PTSD?

c. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current right knee disorder is proximately due (caused by) to the Veteran's service-connected PTSD?

d. If the answer to (c) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current right knee disorder has been aggravated beyond its normal progression by the Veteran's service-connected PTSD?

e. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current left knee disorder is proximately due (caused by) to the Veteran's service-connected PTSD?

f. If the answer to (e) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current left knee disorder has been aggravated beyond its normal progression by the Veteran's service-connected PTSD?

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



